Mu. Justice De Jesús
delivered the opinion of the court.
The Collector of Internal Revenue of Lares sold at public auction for taxes a property in that town as belonging to "Salvador Lecároz,” and the corresponding certificate of sale was issued. Upon said certificate being presented, on May 2, 1940, for record in the registry of property, the record was denied on the ground that, as the tax execution proceeding had been taken against "Salvador Lecároz” and the property described in said certificate appeared recorded in the name of "Salvador Lecároz e Inciburu,” a doubt arose in the mind of the registrar as to the identity of the person. In said proceeding Salvador Lecároz had been summoned by edicts published in the newspaper “El Impar dal’’.
Feeling aggrieved by that ruling, the interested party took an appeal to this court and the decision appealed from was affirmed. (Pérez v. Registrar, ante, p. 316.) In the syllabus of that case it is said:
"In the instant case, a tax execution proceeding was taken against one Salvador Lecároz, without stating his personal description. The property was recorded in the name of Salvador Lecároz Inciburu, a widower. Held, that when, as in this case, the registrar has a reasonable and well-founded doubt as to whether the person against whom such proceeding has been taken is exactly the same person in whose name the property is recorded, he acts correctly in refusing the certificate of sale issued.”
The collector of Internal Revenue then amended the tax sales certificate by substituting the name “Salvador Lecároz Inciburu” for "Salvador Lecároz.” The document was *911again presented in tlie registry of property on September 11 and withdrawn on the 27th of the same month; it was resubmitted on December 17, 1940, and the record was denied on the grounds set forth in the following decision which has given rise to the present appeal:
“Record of this document is denied, as it is noted that the registration is sought under the same edict directed to Don Salvador Le-eároz, the publication of a new edict directed to Don Salvador Lecá-roz Inciburu being necessary, and instead, a cautionary notice for 120 days is taken in favor of the purchaser Juan E. Pérez, at page 13'2, back vol. 42 of Lares, property No. 3086, inscription C.”
In support of the decision appealed from, the registrar in his brief, says:
“Don Salvador Lecároz e Inciburu is entitled to be informed of this proceeding as by virtue of the same he is to be deprived of the sacred right of property. A mere correction of the name informs him of nothing. If his whereabouts is unknown it is indispensable that he síioulcl be summoned by means of a new edict directed to him, notifying him of the proceedings and of the auction sale.
We understand that in a case of this kind the whole proceedings should be commenced anew; a new attachment, a new edict, a new auction sale, and a new certificate of sale.
The citation of the owner of the property partakes of the solemnity of a summons. If the summons is void, the court has not acquired jurisdiction and whole proceeding must collapse it being void. ’ ’
In view of the bolding of the case of Pérez v. Registrar, supra, we have nothing to add to what has been said by the registrar, and therefore the appeal must be overruled and the decision appealed from affirmed.